342 S.E.2d 523 (1986)
William A. DAVIDSON
v.
UNITED STATES FIDELITY AND GUARANTY COMPANY.
No. 13A86.
Supreme Court of North Carolina.
May 6, 1986.
Lewis, Babcock, Gregory & Pleicones by A. Camden Lewis and Daryl G. Hawkins, Columbia, Hamel, Hamel & Pearce, P.A. by Hugo A. Pearce, III, and Reginald S. Hamel, Charlotte, for plaintiff-appellant.
Jones, Hewson & Woolard by Harry C. Hewson and Hunter M. Jones, Charlotte, for defendant-appellee.
PER CURIAM.
Plaintiff seeks a declaratory judgment that he is entitled to recover under his "underinsured motorist" coverage provided in his automobile liability policy issued by defendant. Both the trial court and a majority of the Court of Appeals, one judge dissenting, concluded that plaintiff was not entitled to any benefits under his underinsured motorist coverage. We agree. The decision of the Court of Appeals is, therefore,
AFFIRMED.